Citation Nr: 0926122	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-37 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1980 through June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) "Tiger Team" at the 
Regional Office (RO) in Cleveland, Ohio.  The claims file has 
since been transferred to the RO in Roanoke, Virginia for 
future handling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records reflect that the 
Veteran reported and received treatment for recurring muscle 
pain in his back at various periods throughout service.

The first such treatment occurred in February 1985 for 
complaints of localized low back pain which the Veteran 
attributed to recent heavy lifting.  An examination revealed 
mild muscle spasm over the lumbosacral spine, and the Veteran 
was diagnosed with a mild low back strain.

A periodic physical examination performed in May 1991 
revealed a normal spine.  The Veteran did not report any 
prior or current history of back pain at the examination.

In October 1994, the Veteran sought medical treatment for 
complaints of low back pain.  An examination did not reveal 
any specific low back findings, and no specific diagnosis was 
provided.

An October 1995 periodic examination once again revealed a 
normal spine.  The Veteran did not report any prior or 
current back symptoms at that time.


The next service treatment record which is relevant to 
treatment of the Veteran's back is a December 1998 treatment 
note which reflects that treatment for complaints of upper 
and middle back pain.  The Veteran reported onset of this 
pain was at 10:00 a.m. that morning.  On examination, the 
Veteran was positive for back spasms and reported left-sided 
back pain with palpation.  He was diagnosed with a muscle 
strain in his back, provided Motrin and Flexoril, and advised 
to return in three days if symptoms did not improve.  An 
absence of service treatment records during that timeframe 
indicates that the Veteran did not return for further 
treatment at that time.

In September 2000, the Veteran sought treatment for reported 
pain in the left side of his back and chest which had lasted 
for approximately two weeks.  According to the Veteran, this 
pain was made worse by deep breathing and heavy lifting.  On 
examination, the Veteran was tender to palpation on the left 
side of his back and thorax.  Based upon the examination, he 
was diagnosed with a muscle strain of the left latissimus 
dorsi muscle.

In March 2002, the Veteran received in-service treatment for 
complaints of back muscle spasms which had lasted for four or 
five days, but which had been improving.  On examination, the 
Veteran's spine was straight and without deformities or 
spasm. Range of motion testing of the spine revealed flexion 
to 90 degrees and full bilateral rotation and extension.  The 
Veteran was unable to perform any lumbar extension or to lay 
flat on a table due to complaints of pain.  He was diagnosed 
at that time with acute and resolving low back pain.

In an April 2002 Report of Medical Assessment, the Veteran 
reported that he was experiencing ongoing back spasms.

In a September 2005 VA examination of his back, the Veteran 
reported that he had initially experienced the onset of 
thoracolumbar discomfort in 1982 without any history of 
specific trauma.  With regard to his present symptoms, the 
Veteran reported intermittent back pain which occurred 
approximately twice per month and lasted approximately 72 
hours.  He reported decreased muscle strength and gait 
disturbance.  He stated that his back pain caused functional 
impairment of motion activities, and was worse during the 
early morning hours.  He denied any recent acute exacerbating 
symptomatology or trauma.

As noted in the September 2005 VA examination report, an 
examination revealed radiating pain without spasm which was 
present with movement of the thoracolumbar spine.  The 
examiner also noted appreciable tenderness to palpation in 
the lower thoracic and upper lumbar region and in the 
paraspinal muscle groups.  Based upon the examination and the 
medical history provided by the Veteran, the examiner 
provided a diagnosis of intermittent symptomatic 
thoracolumbar paraspinal tendinitis without neurovascular 
association or intervertebral disk syndrome.  The examiner 
did not, however, provide an opinion as to the etiology of 
the diagnosed disorder.  Under the circumstances, and as 
nearly four years have passed since the Veteran's most recent 
VA examination, the Veteran should be scheduled for a new VA 
examination of his back.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
specific claim on appeal.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that the Veteran 
should submit.  

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be 
afforded a VA examination, with an 
appropriate examiner, to determine the 
nature and etiology of his diagnosed 
intermittent symptomatic thoracolumbar 
paraspinal tendinitis without 
neurovascular association or 
intervertebral disk syndrome.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary 
by the examiner should be performed.  
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis or diagnoses 
corresponding to the intermittent 
symptomatic thoracolumbar paraspinal 
tendinitis without neurovascular 
association or intervertebral disk 
syndrome.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed 
disorder is etiologically related to 
the Veteran's period of active service, 
including the Veteran's recurrent in-
service back spasms and strains.

If any opinions are unfavorable to the 
Veteran, the examiner must provide a 
complete and thorough rationale for the 
opinions rendered, with references to all 
relevant service treatment records and 
post-service private treatment records, 
as "[i]t is the factually accurate, 
fully articulated, sound reasoning for 
the conclusion, not the mere fact that 
the claims file was reviewed, that 
contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The 
examiner's findings, opinions, and 
conclusions must be expressed in a 
typewritten report.

4.  The VA examination report should then 
be reviewed to ensure that all requested 
findings, opinions, and conclusions have 
been fully addressed by the VA examiner.  
If not, then the examination report 
should be returned to the examiner for 
completion.

5.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a 
low back disorder should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




